Title: To George Washington from John Gibson, 24 August 1781
From: Gibson, John
To: Washington, George


                        
                            Sir,
                            Head Quarters Fort Pitt Aug 24th 1781.
                        
                        Just as I was closing the packet to your Excellency I Reced two letters from the Revd Mr ZeisBerger at the
                            Moravian Towns on Muskingum, a Copy of which I now inclose, the intelligence therein contained is very alarming. I have
                            sent to alarm the Country and hope they will turn out.
                        I am apt to Believe that part relative to Johnson is without foundation as the French Creek is so low that
                            they cannot possibly come down.
                        I shall use every means in my power for the Defence of this and the other posts and hope with the Assistance
                            of the Country to be able to oppose the Enemy shoud they advance. I am with respect, your Excellencys most Obdt Humble
                            Servt
                        
                            Jno: Gibson Colo. Comd Ft Pitt

                        
                     Enclosure
                                                
                            
                                Dr Sir—
                                Toppaking Augt 18th 1781
                            
                            By the Bearer I acquaint you, that a Number of Indians about 250 in all are approaching towards you, as much I
                                cou’d learn is their Intention to go to Wheeling. they also said to Fort McIntosh & Ft Pitt, the first place I
                                am apt to believe most, where they will go to—They will try to decoy the Garrison out where they lie in Ambush ready
                                for them, or drive some Cattle or Horses, that they shall be followed and so cut them off. The Party is headed by
                                Matthew Elliot and a few English and French, but I believe some will turn back from Gnadenhutten, where they are at
                                present, and not go to War, We wish they were gone from us, for they are very troublesome to us. You will have the
                                Indians to remove from the Island that they may not be in danger to be cut off in the night, at which they aim—Be on
                                your guard, at Fort Pitt, as well as the other Posts on your Boatguard & the New Store if they should venture
                                to come so far—Guy Johnston it is sd is coming down by Presquisle, with a Thousand men to make a diversion and stop Genl
                                Clarks proceeding down the River; because they had Intelligence that he wou’d come to Detroit with an Army—The party
                                consists of Wiandotts, Delawares, Monsies, & a few Shawnesse—They carry the English Flag with them—You will be
                                carefull not to mention abroad that you had the Intelligence from our Towns, for it wou’d prove dangerous for us if the
                                Indians shou’d get Intelligence of it, that might happen by a Prisoner if they shou’d take one—I am in haste yr Obt
                                Hbl. sevt

                            
                                 D. Zeisberger
                            
                            
                                P.S. Please to let me know how matters are & if Genl Clark is march’d off & where,
                                    his march will I reckon Contribute much to our safety—This Messenger I sent off privately please to use him
                                    well—The messenger who was sent on an errand to Cap. Johnny at or about the Shawnee Towns, is returnd, and will come to the Fort as soon as possible, at present he cannot come,
                                    because the Warriors watch him—He brings good news from Cap. Johnny concerning his own person—The speech sent to
                                    him was Very Acceptable.
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Tuppaking August 21. 1781
                            
                            The Messenger I had dispatched two days, having been detained in my absence as I went to Gnadenhutten
                                where the Warriors encamp, which I was very sorry to hear and returned from thence immediately in order to dispatch
                                him.  Now Schoppehilla the Messenger who was sent with a Message to Captain Johnny will bring you now an Answer from him,
                                and tell you all the news he has heard in the Indian Country. Yesterday before I left Gnadenhutten, Six Warriors
                                brought in a prisoner and a scalp. By the former they got intelligence that General Clark with 1500 Men went down the
                                River yesterday 10 days ago, and that 100 of his Men had deserted, which was all the Intelligence
                                I learned he gave, and  Mathew Elliot wrote it down to send it to Detroit as I imagine. From
                                Sandusky we have a certain Account, of which however neither Elliot or McCormick mentioned a word of to me, or any body
                                here, that the Fort there had narrowly escaped being taken by the prisoners and French, who designed to give Arms to the
                                prisoners privately and half of the Garrison had joined in the plot when the matter was discovered, the Warriors I
                                think will go off in two or three Days, and I yet think for Wheeling, because the Prisoner told them that the
                                Garrison there consisted of 15 men only and if they attempt they should prove unsuccessfull, perhaps they may go
                                to the Inhabitants, or scatter in order to do mischief in several places. The half King of the
                                Wiandotts, has ordered us to move from hence but we will stand our ground, and I have good
                                reason to beleive they will say no more to us at this time. I hear a great many of the Delawares will come back
                                if we stay here, they are tired of the War and are starving; We likewise have intelligence of the french
                                Major Lauclot his arrival at Miami River below Scioto, with a thousand Men white and
                                Indians, and that 80 English, with some hundreds of Indians were gone to give him battle, before Genl Clark should
                                join him. but now I am in good hopes they came too late. pray dont publish my Letter for this is not a proper time
                                for it, make haste to secure Wheeling Fort first of all. I am with great esteem Dear Sir Yr Most obed. Hble Sevt
                            
                                D. Z.
                            
                            
                                Please to give something to the Messenger Saml Nanticock is a true man he is poor & wants a
                                    little cloathing.
                            
                        
                        
                    